 

 

Exhibit 10.1

 

 

 

AMENDMENT #2 TO

AGREEMENT BETWEEN THE ATTORNEY GENERAL OF THE STATE OF NEW

YORK AND THE SUPERINTENDENT OF INSURANCE OF THE STATE OF NEW

YORK, AND MARSH & McLENNAN COMPANIES, INC., MARSH, INC. AND THEIR

SUBSIDIARIES AND AFFILIATES (collectively “MARSH”) DATED JANUARY 30, 2005

(hereinafter, the “Settlement Agreement”)

 

WHEREAS, the parties have agreed to amend the Settlement Agreement to clarify
its

application to certain Marsh businesses and practices;

 

NOW THEREFORE, the parties agree that the Settlement Agreement shall be
clarified

and amended as follows:

 

If The Schinnerer Group, Inc. or Price Forbes Limited (UK) or any of their
direct or

indirect subsidiaries are no longer directly or indirectly owned by Marsh as of
October 31, 2005,

then such entity or entities which are no longer owned by Marsh shall not be
subject the

requirements of the Settlement Agreement. If The Schinnerer Group, Inc. or Price
Forbes

Limited (UK) or any of their direct or indirect subsidiaries remain directly or
indirectly owned by

Marsh on October 31, 2005, then the provisions of the Settlement Agreement shall
continue to

apply to such entity or entities, even if sold at a later date.

 

WHEREFORE, the following signatures are affixed hereto on this 27th day of

September, 2005.

 

 

ELIOT SPITZER

HOWARD MILLS

 

 

/s/ Eliot Spitzer                                       

/s/ Howard Mills                                      

 

Attorney General

Superintendent of Insurance

 

State of New York

New York State Insurance Department

120 Broadway, 25th Floor

25 Beaver Street

 

New York, NY 10271

New York, NY 10004

 



 

 

 

Marsh & McLennan Companies, Inc.

Marsh Inc.

 

 

/s/ Michael G. Cherkasky                      

/s/ Michael G. Cherkasky                         

 

Michael G. Cherkasky

Michael G. Cherkasky

 

President and CEO

Chairman and CEO

 

1166 Avenue of the Americas

1166 Avenue of the Americas

New York, NY 10036

New York, NY 10036

 

 

 

 

 